Citation Nr: 0828498	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-12 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to apportionment of the veteran's VA benefits.  


WITNESSES AT HEARING ON APPEAL

Veteran & spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to May 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 determination of the 
Columbia, South Carolina, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has previously come before the Board.  In April 
2006, the matter was remanded to the agency of original 
jurisdiction (AOJ) to afford the appellant the opportunity 
for a requested Board hearing.  An April 2007 letter from the 
agency of original jurisdiction (AOJ) shows that the veteran 
was scheduled for a hearing and testified before the 
undersigned Veteran's Law Judge in May 2007.  The appellant 
has not been afforded an opportunity for a hearing.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the appellant the right to 
compliance with the remand orders).  Under the circumstances, 
it is the judgment of the Board that the appellant should be 
provided an opportunity for a personal hearing, and that the 
contested claim procedures be followed.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for 
a Board hearing.  The veteran should also 
be advised of the place and time of the 
hearing, and be notified of his options 
for presenting testimony during the 
hearing.  After the appellant has been 
afforded the opportunity for a hearing, 
the claims file should be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




